298 S.W.3d 584 (2009)
STATE of Missouri, Respondent,
v.
Jerome JACOBS, Appellant.
No. ED 92645.
Missouri Court of Appeals, Eastern District, Division Two.
December 8, 2009.
*585 Fredrick J. Ludwig, St. Louis, MO, for Appellant.
Walter T. Taylor, III, Asst. Circuit Attorney, St. Louis, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and MARY K. HOFF, JJ.

ORDER
PER CURIAM.
Jerome Jacobs ("Defendant") appeals from the judgment upon his convictions by a jury of two counts of assault of emergency personnel in the third degree, Section 565.083, RSMo 2000, one count of property damage in the second degree, Section 569.120, RSMo 2000, one count of assault of a law enforcement officer in the third degree, Section 565.083, RSMo 2000, and one count of resisting or interfering with arrest, Section 575.150, RSMo 2000. Defendant contends the trial court erred (1) in admitting recordings of two anonymous 911 calls because the calls were inadmissible hearsay and prejudicial, and (2) in refusing to instruct the jury on self-defense on the charges for assaulting emergency personnel.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).